ENTRY ORDER

                                            2019 VT 24

                          SUPREME COURT DOCKET NO. 2018-112

                                      MARCH TERM, 2019

 In re Glenn Robinson, Esq.                        }     Original Jurisdiction:
 (Office of Disciplinary Counsel)                  }
                                                   }     Professional Responsibility Board
                                                   }
                                                   }     PRB DOCKET NO. 2013-172



                         In the above-entitled cause, the Clerk will enter:

        ¶ 1.     Regarding respondent’s motion for clarification in the above-captioned matter, we
clarify that the date of this Court’s order, February 22, 2019, is the effective date of respondent’s
disbarment for purposes of calculating the five-year period before respondent may apply for
readmission.



                                                 BY THE COURT:



                                                 Paul L. Reiber, Chief Justice

   Publish
                                                 Beth Robinson, Associate Justice
   Do Not Publish

                                                 Harold E. Eaton, Jr., Associate Justice


                                                 Karen R. Carroll, Associate Justice


                                                 Dennis R. Pearson, Superior Judge (Ret.),
                                                 Specially Assigned